Citation Nr: 1452554	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  13-32 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and pneumonia also claimed as chronic cough and respiratory issues, to include asthma, as secondary to environmental exposure in the Gulf War.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to June 1992 and from March 2003 to November 2004, with additional periods of service with the West Virginia Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In November 2014, prior to the promulgation of a Board decision in these matters, the Veteran expressed his intent to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in these matters, there is no reason to belabor their impact given the Veteran's expression of intent to withdraw his appeal in these matters.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

In a November 2014 statement, the Veteran requested that VA "discontinue" his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review an appeal on the issues, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for COPD and pneumonia, also claimed as chronic cough and respiratory issues, to include asthma, as secondary to environmental exposure in the Gulf War, is dismissed.

The appeal seeking to reopen a claim for service connection for bronchitis is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


